Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory A. Richardson appeals the district court’s order imposing a pre-filing injunction because of his frequent and frivolous legal actions. See Richardson v. Virginia Dep’t of Corr., No. 3:07-cv-00514-REP (E.D.Va. Jan. 8, 2009). We have reviewed the record and find no abuse of discretion in the district court’s order. See In re Burnley, 988 F.2d 1, 3-4 (4th Cir.1992) (stating standard of review). Accordingly, we affirm and deny as moot Richardson’s motion for bail or release pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.